DETAILED ACTION
Claims 1-4 and 6-8 are pending before the Office for review.
In the response filed November 2, 2021:
Claim 1 was amended.Claim 5 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over FARKAS et al (U.S. Patent 5,710,069) in view of KITAGAWA (U.S. Patent Application Publication 2015/0000208).
With regard to claim 1, Farkas discloses an abrasive grain evaluation method comprising: preparing a predetermined amount of abrasive grains as an abrasive grain sample (Col. 5 lines 64-67) and measuring the grain diameters of individual abrasive grains in the abrasive grain sample and counting the number of grains in the abrasive grain sample group (Col. 4 lines 9-28, 63-66 discloses measuring the size of the particles and counting the number of particles for each size).
Farkas does not explicitly disclose calculating a small grain ratio which is the number ratio of the small grains occupied in the abrasive grain sample group; and determining whether or not the small grain ratio is equal to or smaller than a predetermined threshold value wherein when the small grain ratio is equal to or smaller than the threshold value, it is determined that the abrasive grain sample group can be used in slicing of an ingot by a wire saw, while when the small grain ratio is larger than the threshold value, it is determined that the abrasive grain sample group cannot be used in the slicing.
Farkas discloses measuring each of the particles wherein the size and count or number of particles in that size are determined (Col. 4 lines 9-28, 63-66. Col. 6 lines ); wherein the a particles distribution of the of slurry is calculated to define the average abrasive grain size, counting the number of grains in each size; calculating the particle distribution wherein a determination is made of wherein or not the tail portion of the distribution of the particle size exceeds or is not below a threshold of a predetermined 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Farkas to include the calculating and determining as rendered obvious by Farkas because the reference of Farkas teaches that such method allows for the size of the abrasives to be controlled and monitored within the slurry (Col. 1 lines 20-22,  Col. 2 lines 4-8) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired abrasive slurry using the calculating and determining as rendered obvious by Farkas. MPEP 2143D
Kitagawa discloses a method comprising providing a slurry comprising abrasives; measuring the grain diameter of the abrasive grains such that the abrasive grains have a desired grain distribution to for slicing a workpiece by a wire saw (Paragraphs [0033],-[0035], [0046]-[0047], [0054]-[0055]). Farkas discloses a method of determining the abrasive grain sample group size wherein if the distribution of particle size does not exceed the threshold then the slurry will be used for the processing step but if the slurry is large than the threshold value, it will be prevent from being in contact with the substrate (Col. 6 lines 28-45). As such Farkas as modified by Kitagawa renders obvious wherein when the small grain ratio is equal to or smaller than the threshold value, it is determined that the abrasive grain sample group can be used in slicing of an ingot by a 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Farkas to include the slicing as rendered obvious by Kitagawa because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired grain evaluation. MPEP 2143D
With regards to claim 2, the modified teachings of Farkas renders obvious measuring the grain size distribution based on the volume of the abrasive grain sample group from the grain diameters of the individual abrasive grains in the abrasive grain sample group (Farkas Col. 4 lines25-28, Col. 5 lines 59-67 Col. 6 lines 1-15, 28-32 Figure 4 discloses preparing a slurring comprising abrasives wherein the individual abrasives are measured and counted in order to forma grain size distributions based on the abrasive size and amount); calculating the average grain diameter of the abrasive grain sample group from the measured grain size distribution; and defining the abrasive grains distributed in an area equal to or smaller than a grain diameter criterion which is smaller than the average grain diameter, as the small grains (Farkas Col 4 lines 25-28, 53-67, Col. 5 lines 1-24, Col. 6 lines 2-45 discloses defining the size of the abrasive grains and number of abrasive grains of the size within the same in order to forma  grain size distribution defining a mean particle size wherein the particle size and portion is constantly monitored, wherein abrasive grains larger and smaller than the average grain diameter are is shown on the distribution 44
With regards to claims 3 and 4, the modified teachings of Farkas discloses wherein the particle size distribution is measured and an average grain diameter is calculated such that a threshold is et wherein large particles which can produce non0uniformly polished surface that includes many defects maybe detected and a measured slurry outside the threshold particle size is not applied to the surface (Farkas Col. 5 lines 5-51, Col. 6 lines 28-45). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to optimize the grain diameter criterion to ½ of the average grain dimeter and to amounts including wherein the threshold value is 50% in order to provide a polishing composition which can produce a defect free surface as taught by the modified teachings of Farkas. (MPEP 2144.05(II), Farkas Col. 5 lines 5-51, Col. 6 lines 28-45).

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-7 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed limitations. In particular, Applicant argues the cited prior art fails to teach or render obvious determining the average grain 
Applicant argues that Farkas is concerned with being able to accurately detect the presence of any particles having a diameter that exceeds the threshold or predetermined maximum size. Applicant argues that Farkas is not concerned with obtaining an accurate count of particles having a diameter that does not exceed the maximum size or accurately determining the diameter for each particle. Therefore it is Applicant’s position that Farkas fails to describe determining the average grain diameter and counting the number of grains having a diameter that is equal to or less than a predetermined diameter criterion that is smaller than the average grain diameter and therefore one would be unable to obtain an accurate count of the small grains suing the method and apparatuses described by Farkas. As such Farkas as modified by Kitagawa fails to teach or render obvious Applicant’s claimed invention. As to the dependent claims they are allowable based on their dependency. This is found unpersuasive. 
It is the Examiner’s opinion that Farkas as modified by Kitagawa renders obvious Applicant’s claimed invention including wherein when the small grain ratio is equal to or smaller than the threshold value, it is determined that the abrasive grain sample group can be used in slicing of an ingot by a wire saw, while when the small grain ratio is 
It is the Examiner’s position that Farkas discloses measuring the size of the particles wherein the size of the particles can be distinguished based on a peak in a spectrum wherein the peaks can represent particles of a different size (Col. 4 lines 9-24); the volume of the mixture is small enough to ensure that no more than one particle is detected at any point in time (Col. 4 lines 25-28); wherein the measuring the size of the particles is done to provide individual peaks on a spectrum for each particle detected (Col 4 lines 53-61); wherein an option step is provided for filtering which measures the size of the particles in the mixture (Col. 6 lines 1-5); wherein the reflect light is used to determine a size of the particles and provide a particle distribution wherein if the distribution of the particle size excessed or is not below a threshold or predetermined size, the then slurry is prevent from contacting the slurry (Col. 6 lines 28-38).
Therefore it is the Farkas provides a method of measuring the individual size of the abrasive particles, providing a size distribution of the individual size of each particle is measures, and wherein the size distribution (amount of particles of each size) falls outsize the predetermined threshold the slurry is not used (Col. 4 lines 9-28, 53-61 Col. 6 lines 1-45) which therefore renders obvious determining the average grain diameter let along counting the number of trains having a diameter that is equal to or less than a predetermined diameter criterion that is smaller than the average grain diameter (small grains), calculating the number ratio of the small grains to the total abrasive grains and determining whether the small grain ratio is equal to or smaller than the predetermined .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713